 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   DIKRANOUHIE D. SOUSANI,                               Case No.: 2:19-cv-00207-GMN-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                               [Docket No. 1]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis
17 (Docket No. 1), and has submitted a Complaint (Docket No. 1-1).
18 I.      Application to Proceed In Forma Pauperis
19         Plaintiff filed an application to proceed in forma pauperis. Docket No. 1. The application
20 has sufficiently shown an inability to prepay fees and costs or give security for them. Accordingly,
21 the application to proceed in forma pauperis will be granted pursuant to § 1915. The Court will
22 now review Plaintiff’s complaint.
23 II.     Screening the Complaint
24         When a party seeks permission to pursue a civil case in forma pauperis, courts will screen
25 the complaint. See 28 U.S.C. § 1915(e). With respect to social security appeals specifically, judges
26 in this District have outlined some basic requirements for complaints to satisfy the Court’s
27 screening. First, the complaint must establish that administrative remedies were exhausted
28 pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within 60 days after

                                                    1
 1 notice of a final decision. Second, the complaint must indicate the judicial district in which the
 2 plaintiff resides. Third, the complaint must state the nature of the plaintiff’s disability and when
 3 the plaintiff claims to have become disabled. Fourth, the complaint must contain a plain, short,
 4 and concise statement identifying the nature of the plaintiff’s disagreement with the determination
 5 made by the Social Security Administration and show that the plaintiff is entitled to relief. See,
 6 e.g., Graves v. Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015) (collecting cases).
 7         In this case, Plaintiff’s complaint fails to provide a sufficiently elaborated statement of the
 8 reasons why Plaintiff believes the adverse decision was in error. See Compl. at ¶ 9(e) (providing
 9 conclusory assertion of error).
10 III.    Conclusion
11         Accordingly, the Court hereby ORDERS as follows:
12         1. Plaintiff’s request to proceed in forma pauperis is GRANTED with the caveat that the
13             fees shall be paid if recovery is made. At this time, Plaintiff shall not be required to
14             pre-pay the filing fee.
15         2. Plaintiff is permitted to maintain this action to conclusion without the necessity of
16             prepayment of any additional fees or costs or the giving of a security therefor. The
17             Order granting leave to proceed in forma pauperis shall not extend to the issuance of
18             subpoenas at government expense.
19         3. The complaint is DISMISSED with leave to amend. Plaintiff will have until February
20             19, 2019, to file an amended complaint, if Plaintiff believes the noted deficiencies can
21             be corrected.
22         IT IS SO ORDERED.
23         Dated: February 5, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     2
